Mr. Chief Justice Hand delivered the opinion of the court: It is contended the verdict is not supported by the evidence. A large number of witnesses were called who testified they were of the opinion the testator had testamentary capacity, while an equal or greater number testified in their opinion he had not. The jury heard these witnesses testify, and it was pre-eminently within their power to determine which were the more worthy of belief. The trial judge also saw and heard the witnesses and approved of the verdict of the jury. In that state of a record this court will not disturb the verdict unless it is manifestly against the weight of the evidence; which is not the case here. Bradley v. Palmer, 193 Ill. 15. It is also contended the court erred in permitting the appellees to prove the friendly relation which existed between Mrs. Beber and the testator and the care and attention which had been bestowed upon him by her. Where a will is sought to be impeached for mental incapacity of the testator or undue influence practiced upon him by the devisee, the intrinsic evidence of the will itself, arising from the unreasonableness or injustice of its provisions, taking into view the state of a testator’s property, family, and the claims of particular individuals upon his bounty, is competent and proper for the consideration of thé jury. (McCommon v. McCommon, 151 Ill. 428.) We are of the opinion the evidence was properly admitted. It is further contended the court erred in permitting appellees to put in evidence a receipt from Mrs. Reber to the testator of all claims which she might have against him or his estate for care and support. The receipt might properly have been rejected. The admission thereof, however, was not prejudicial error. The contention is also made that the jury were misdirected as to the law upon behalf of the complainants, and that proper instructions offered on behalf of the defendants were refused. The issues involved were not complex, and the jury were correctly instructed as to the law applicable to the case. Finding no reversible error in this record the decree of the circuit court will be affirmed. Decree affirmed.